          Case 2:18-cv-00521-JAD-GWF Document 13 Filed 01/03/19 Page 1 of 2




 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, DRAKE E. COLLIER
 7
                    IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF NEVADA
 9
                                           )   Case No. 2:18-cv-00521-JAD-GWF
10   DRAKE E. COLLIER,                     )
                                           )
11
                                           )
                          Plaintiff,       )
                                           )   STIPULATION AND ORDER
12   v.                                        DISMISSING ACTION WITH
                                           )   PREJUDICE
13
                                           )
     EQUIFAX INFORMATION                   )
     SERVICES LLC,                         )          ECF No. 13
14
                                           )
                          Defendants.      )
15

16
           Plaintiff DRAKE E. COLLIER and Defendant EQUIFAX INFORMATION
17
     SERVICES LLC hereby stipulate and agree that the above-entitled action shall be
18
     …
19
     …
20
     …
21
     …
22
     …
23
     …
24
     …
25   …

                                        Page 1 of 2
            Case 2:18-cv-00521-JAD-GWF Document 13 Filed 01/03/19 Page 2 of 2




 1   dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2). Each party
 2   shall bear its own attorney's fees, and costs of suit.
 3          Dated:              January 3, 2019
 4

 5

 6
      By:                                          By:
      /s/David H. Krieger, Esq.                    /s/Bradley T. Austin, Esq.
 7
      David H. Krieger, Esq.                       Bradley T. Austin, Esq.
 8    Nevada Bar No. 9086                          Nevada Bar No. 13064
      HAINES & KRIEGER, LLC                        SNELL & WILMER, LLP
 9
      8985 S. Eastern Avenue                       3883 Howard Hughes Parkway
10    Suite 350                                    Suite 1100
      Henderson, Nevada 89123                      Las Vegas, NV 89169
11    Attorney for Plaintiff                       Attorney for Defendant
12

13

14                                           ORDER
15       Based on the parties' stipulation [ECF No.
                                                 IT 13] and good
                                                    IS SO        cause appearing, IT IS HEREBY
                                                            ORDERED
      ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own
16
      fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
17                                            ____________________________
                                                 _________________________________
                                              UNITED        ___
                                                       STATES______DISTRICT
                                                                    ____
                                                                    __ ____
                                                                         _ _____
                                                                              _ __
                                                                                 _JUDGE
                                                                                    __
18
                                                   U.S. District Judg
                                                                   dge Je
                                                                   dg
                                                                 Judge  ennifer A.
                                                                       Jennifer A Doorse
                                                                                   Dorsey
                                                   Dated: January 33, 2019
19                                            DATED: ____________________
20

21

22

23

24

25


                                             Page 2 of 2
